DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 8/31/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Statements (IDS) filed on 8/31/2020, 2/4/2021, 11/1/2021, and 5/25/2022 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SILFVAST (US 2014/0064519 A1).
REGARDING CLAIM 1, SILFVAST discloses an audio signal processing method comprising: 
receiving, by a terminal, a backtalk input instruction from a performer (SILFVAST Fig. 10 – “Selected Mix: Sam IEM ….  Sam: Vocal guitar; Bob: Vocal, Kick, Drum Mix; Tina: Vocal; Pat: Bass Vocal”; Par 77 – “FIG. 10 is an illustration of a UI screen for controlling mixes in a DSSN mixer system. In this example, mix control panel 1002 appears after the user selects a mix from panel 808 in the home screen (FIG. 8).  … Mute button 1012 allows the user to mute or unmute the mix output. The mix control screen may include other mixing parameters such as panning or individual solo and mute controls for each source (not shown).”; In other words, a user (e.g., Bob) can mute/unmute/solo the vocal of Bob for the Sam IEM mix. As a result, Sam can or cannot hear Bob’s vocal in his in-ear monitors (IEM).; Par 36 – “As illustrated in FIG. 3, an end node serving a performer, such as end node 302 serving User A. includes an audio capture device, such as microphone 320 connected via pathway 322 via an audio input module (not shown) to end node 302. The end node performs input processing at input processing module 324, and passes the processed signal (A’) to local mixer 326 and network interface 328. … End node 302 may include monitor control panel 336 for providing a user interface to User A, from which control commands are passed to one or more of the processing modules in end node 302 or transmitted over network 310 via network interface 328 to control functions within other end nodes as needed, depending on the application at hand.”; Par 38 – “End node 308 serves a front of house mix operator as well as the audience to which he delivers the main “house mix” via loudspeakers 338 and 340. In the illustrated example, the node includes large mixer control panel 342 and loudspeakers 338, 340. Talkback microphone 314 delivers audio source signal F into the system, allowing the front-of-house mix operator to relay verbal information into the headphones of Users A, B, and C via F′ while hearing his own voice with optimally low latency in loudspeakers if he so chooses (not shown). It would also be common for a front-of-house mix operator to have a separate “cue mix” output (not shown), typically feeding headphones, that he can use to audition different mixes, hear the talkback communications among users, or monitor other signals that are not fed to audience loudspeakers. Aside from the nature of their respective users, each of end nodes 302, 304, 306, and 308 include fundamentally the same basic capabilities. Thus, a common end node architecture is capable of supporting both on-stage performers and the “house mix” in a live concert application.”); 
obtaining, by a microphone connected to the terminal, voice information from the performer (SILFVAST Par 36 – “As illustrated in FIG. 3, an end node serving a performer, such as end node 302 serving User A. includes an audio capture device, such as microphone 320 connected via pathway 322 via an audio input module (not shown) to end node 302. The end node performs input processing at input processing module 324, and passes the processed signal (A’) to local mixer 326 and network interface 328”); and 
outputting, in a case where the backtalk input instruction has been received by the terminal (SILFVAST Fig. 10 – “Selected Mix: Sam IEM ….  Sam: Vocal guitar; Bob: Vocal, Kick, Drum Mix; Tina: Vocal; Pat: Bass Vocal”; Par 77 – “FIG. 10 is an illustration of a UI screen for controlling mixes in a DSSN mixer system. In this example, mix control panel 1002 appears after the user selects a mix from panel 808 in the home screen (FIG. 8).  … Mute button 1012 allows the user to mute or unmute the mix output. The mix control screen may include other mixing parameters such as panning or individual solo and mute controls for each source (not shown).”; In other words, a user (e.g., Bob) can mute/unmute/solo the vocal of Bob for the Sam IEM mix. As a result, Sam can or cannot hear Bob’s vocal in his in-ear monitors (IEM).), a backtalk signal corresponding to the voice information obtained by the microphone connected to the terminal to a monitor bus of a mixer (SILFVAST Par 38 – “End node 308 serves a front of house mix operator as well as the audience to which he delivers the main “house mix” via loudspeakers 338 and 340. In the illustrated example, the node includes large mixer control panel 342 and loudspeakers 338, 340. Talkback microphone 314 delivers audio source signal F into the system, allowing the front-of-house mix operator to relay verbal information into the headphones of Users A, B, and C via F′ while hearing his own voice with optimally low latency in loudspeakers if he so chooses (not shown). It would also be common for a front-of-house mix operator to have a separate “cue mix” output (not shown), typically feeding headphones, that he can use to audition different mixes, hear the talkback communications among users, or monitor other signals that are not fed to audience loudspeakers. Aside from the nature of their respective users, each of end nodes 302, 304, 306, and 308 include fundamentally the same basic capabilities. Thus, a common end node architecture is capable of supporting both on-stage performers and the “house mix” in a live concert application. Also illustrated is separate mobile controller 346, connected to the network via wireless link 348, enabling control commands to be entered using a mobile device that does not need to include audio processing capability.”; Par 50 – “The embodiment illustrated in FIG. 4 includes two channel strips 412, 414 for each input channel. The digitized audio signals are fed to each of the strips in parallel. The first strip is primarily used to support a front-of-house mixing workflow, while the second strip is used to support a separate monitor mixing workflow, Tice front-of-house version is fed to network access module 416, and is made available on the network (e.g., FIG. 3, 308), that connects the various components that comprise the mixing system. in some embodiments, the output of the monitor channel strip is also made available on the network (not shown in FIG. 4).”).

REGARDING CLAIM 2, SILFVAST discloses the audio signal processing method according to claim 1, further comprising: 
displaying, by the terminal (SILFVAST Figs. 8-9; Par 74 – “FIGS. 8, 9, and 10 illustrate an example of a user interface (UI) implemented on a touch screen to provide control over a DSSN mixer system comprising multiple end nodes. The user interface may run on a screen attached to any DSSN end node, or on a computer or mobile device connected directly to the network via a wired or wireless link”), a setting screen for receiving a volume setting of a sound according to an audio signal to be outputted from the mixer (SILFVAST Fig. 10; Par 77 – “FIG. 10 is an illustration of a UI screen for controlling mixes in a DSSN mixer system. In this example, mix control panel 1002 appears after the user selects a mix from panel 808 in the home screen (FIG. 8). From the mix control panel, the user can make relative volume adjustments for all the sources in the selected mix using “touch sliders” 1004.”); and 
further displaying, by the terminal, a button for receiving the backtalk input instruction, on the setting screen (SILFVAST Fig. 10 – “Selected Mix: Sam IEM ….  Sam: Vocal guitar; Bob: Vocal, Kick, Drum Mix; Tina: Vocal; Pat: Bass Vocal”; Par 77 – “FIG. 10 is an illustration of a UI screen for controlling mixes in a DSSN mixer system. In this example, mix control panel 1002 appears after the user selects a mix from panel 808 in the home screen (FIG. 8).  … Mute button 1012 allows the user to mute or unmute the mix output. The mix control screen may include other mixing parameters such as panning or individual solo and mute controls for each source (not shown).”; In other words, a user (e.g., Bob) can mute/unmute/solo the vocal of Bob for the Sam IEM mix. As a result, Sam can or cannot hear Bob’s vocal in his in-ear monitors (IEM).; Par 38 – “End node 308 serves a front of house mix operator as well as the audience to which he delivers the main “house mix” via loudspeakers 338 and 340. In the illustrated example, the node includes large mixer control panel 342 and loudspeakers 338, 340. Talkback microphone 314 delivers audio source signal F into the system, allowing the front-of-house mix operator to relay verbal information into the headphones of Users A, B, and C via F′ while hearing his own voice with optimally low latency in loudspeakers if he so chooses (not shown). It would also be common for a front-of-house mix operator to have a separate “cue mix” output (not shown), typically feeding headphones, that he can use to audition different mixes, hear the talkback communications among users, or monitor other signals that are not fed to audience loudspeakers. Aside from the nature of their respective users, each of end nodes 302, 304, 306, and 308 include fundamentally the same basic capabilities. Thus, a common end node architecture is capable of supporting both on-stage performers and the “house mix” in a live concert application.”).

REGARDING CLAIM 3, SILFVAST discloses the audio signal processing method according to claim 2, wherein the terminal includes a touch panel (SILFVAST Fig. 3 Units 302, 304, and 336; Figs. 8-10; Par 74 – “FIGS. 8, 9, and 10 illustrate an example of a user interface (UI) implemented on a touch screen to provide control over a DSSN mixer system comprising multiple end nodes. The user interface may run on a screen attached to any DSSN end node, or on a computer or mobile device connected directly to the network via a wired or wireless link.”; Par 36 – “End node 302 may include monitor control panel 336 for providing a user interface to User A, from which control commands are passed to one or more of the processing modules in end node 302 or transmitted over network 310 via network interface 328 to control functions within other end nodes as needed, depending on the application at hand. .. Monitor control panel 336 may be external to the main chassis of end node 302 (as illustrated in FIG. 3), or embedded within the chassis, depending on the form factor and usage model of the particular end node. In some cases this user interface may be implemented on a single touch screen, while in other cases it may be implemented with dedicated knobs, switches, LEDs, character displays, and the like.”); and the backtalk input instruction is received by an operation being detected by the touch panel (SILFVAST Fig. 10 – “Selected Mix: Sam IEM ….  Sam: Vocal guitar; Bob: Vocal, Kick, Drum Mix; Tina: Vocal; Pat: Bass Vocal”; Par 77 – “FIG. 10 is an illustration of a UI screen for controlling mixes in a DSSN mixer system. In this example, mix control panel 1002 appears after the user selects a mix from panel 808 in the home screen (FIG. 8).  … Mute button 1012 allows the user to mute or unmute the mix output. The mix control screen may include other mixing parameters such as panning or individual solo and mute controls for each source (not shown).”; In other words, a user (e.g., Bob) can mute/unmute/solo the vocal of Bob for the Sam IEM mix. As a result, Sam can or cannot hear Bob’s vocal in his in-ear monitors (IEM).;).

REGARDING CLAIM 4, SILFVAST discloses the audio signal processing method according to claim 1, further comprising 
outputting a talkback signal corresponding to voice information obtained by a talkback microphone (SILFVAST Fig. 3 – “Unit 344”; Par 38 – “In the illustrated example, the node includes large mixer control panel 342 and loudspeakers 338, 340. Talkback microphone 314 delivers audio source signal F into the system, allowing the front-of-house mix operator to relay verbal information into the headphones of Users A, B, and C via F′ while hearing his own voice with optimally low latency in loudspeakers if he so chooses (not shown).”) to a bus different from the monitor bus (Fig. 3 Units 312, 318, 314, 316; Fig. 4 – “N Channels”; Par 35 –“ FIG. 3 provides a high level diagram of illustrative DSSN architecture-based system 300 with six audio sources and seven mix outputs spread across four end nodes. End nodes 302, 304, 306, and 308 are each connected to network 310 via wired or wireless links 312, 314, 316, and 318 respectively. DSSN mixer end nodes and any end nodes connected to the network communicate directly with each other over network 310, obviating the need for a central, intermediary or master, device to manage and/or direct communications among the different devices.”; Par 36 – “At local mixer 326, the processed signal from User A may be mixed with input-processed audio signal inputs from other end nodes (B’, C’, D’, E’, F’) received via network interface 328.”; Par 54 – “In addition to receiving the local source channels, the mixer receives processed channels over the network. These channels may be made available over the network from other end nodes, or from other devices on the network, as described below.”; Par 55 – “The system allows for a local mix generated on one end node to be monitored remotely, i.e., by a user located at a different end node.”; Par 38 – “Talkback microphone 314 delivers audio source signal F into the system, allowing the front-of-house mix operator to relay verbal information into the headphones of Users A, B, and C via F’ while hearing his own voice with optimally low latency in loudspeakers if he so chooses (not shown). It would also be common for a front-of-house mix operator to have a separate “cue mix” output (not shown), typically feeding headphones, that he can use to audition different mixes, hear the talkback communications among users, or monitor other signals that are not fed to audience loudspeakers.”).

REGARDING CLAIM 6, SILFVAST discloses the audio signal processing method according to claim 1, wherein the monitor bus outputs the backtalk signal to a second terminal connected to the mixer (SILFVAST Fig. 8 – “Available Nodes: Bob, Tina, Sam, Pat”; Par 75 – “FIG. 8 illustrates an example of a home screen in the UI. Panel 802 at the top of the screen allows a user to scroll through the various end nodes and select one to be controlled. Once an end node is selected, the user can use panel 804 to select a function he wishes to control.”).

REGARDING CLAIM 7, SILFVAST discloses the audio signal processing method according to claim 1, further comprising: 
receiving, by the terminal, specification of an outgoing destination of the backtalk signal (SILFVAST Fig. 8 – “Available Nodes: Bob, Tina, Sam, Pat; … Mixes IEM, Wedge, Record”; Fig. 10 – “Selected Mix: Sam IEM”; Par 77 – “FIG. 10 is an illustration of a UI screen for controlling mixes in a DSSN mixer system. In this example, mix control panel 1002 appears after the user selects a mix from panel 808 in the home screen (FIG. 8). From the mix control panel, the user can make relative volume adjustments for all the sources in the selected mix using “touch sliders” 1004. Scroll buttons 1006 and 1008 allow a user to access a large number of sources as needed. Touch button 1010 provides access to signal processing functions available output channel assigned to the selected mix, such as EQ, dynamics, and the like. Mute button 1012 allows the user to mute or unmute the mix output. The mix control screen may include other mixing parameters such as panning or individual solo and mute controls for each source (not shown).”); and 
outputting, by the mixer, the backtalk signal to the specified outgoing destination (SILFVAST Fig. 10 – “Selected Mix: Sam IEM ….  Sam: Vocal guitar; Bob: Vocal, Kick, Drum Mix; Tina: Vocal; Pat: Bass Vocal”; Par 77 – “FIG. 10 is an illustration of a UI screen for controlling mixes in a DSSN mixer system. In this example, mix control panel 1002 appears after the user selects a mix from panel 808 in the home screen (FIG. 8).  … Mute button 1012 allows the user to mute or unmute the mix output. The mix control screen may include other mixing parameters such as panning or individual solo and mute controls for each source (not shown).”; In other words, a user (e.g., Bob) can mute/unmute/solo the vocal of Bob for the Sam IEM mix. As a result, Sam can or cannot hear Bob’s vocal in his in-ear monitors (IEM).; Par 36 – “The end node performs input processing at input processing module 324, and passes the processed signal (A’) to local mixer 326 and network interface 328. … End node 302 may include monitor control panel 336 for providing a user interface to User A, from which control commands are passed to one or more of the processing modules in end node 302 or transmitted over network 310 via network interface 328 to control functions within other end nodes as needed, depending on the application at hand.”; Par 38 – “In the illustrated example, the node includes large mixer control panel 342 and loudspeakers 338, 340. Talkback microphone 314 delivers audio source signal F into the system, allowing the front-of-house mix operator to relay verbal information into the headphones of Users A, B, and C via F′ while hearing his own voice with optimally low latency in loudspeakers if he so chooses (not shown). It would also be common for a front-of-house mix operator to have a separate “cue mix” output (not shown), typically feeding headphones, that he can use to audition different mixes, hear the talkback communications among users, or monitor other signals that are not fed to audience loudspeakers. Aside from the nature of their respective users, each of end nodes 302, 304, 306, and 308 include fundamentally the same basic capabilities. Thus, a common end node architecture is capable of supporting both on-stage performers and the “house mix” in a live concert application.”).

REGARDING CLAIM 8, SILFVAST discloses the audio signal processing method according to claim 7, further comprising 
displaying, by the terminal, information indicating the specified outgoing destination of the backtalk signal (SILFVAST Fig. 10 – “Selected Mix: Sam IEM”; Par 77 – “Touch button 1010 provides access to signal processing functions available output channel assigned to the selected mix, such as EQ, dynamics, and the like. Mute button 1012 allows the user to mute or unmute the mix output. The mix control screen may include other mixing parameters such as panning or individual solo and mute controls for each source (not shown).”).

REGARDING CLAIM 9, SILFVAST discloses an audio signal processing system comprising: 
a terminal (SILFVAST Fig. 3 Units 302, 304, and 336; Par 36 – “End node 302 may include monitor control panel 336 for providing a user interface to User A, from which control commands are passed to one or more of the processing modules in end node 302 or transmitted over network 310 via network interface 328 to control functions within other end nodes as needed, depending on the application at hand. .. Monitor control panel 336 may be external to the main chassis of end node 302 (as illustrated in FIG. 3), or embedded within the chassis, depending on the form factor and usage model of the particular end node. In some cases this user interface may be implemented on a single touch screen, while in other cases it may be implemented with dedicated knobs, switches, LEDs, character displays, and the like.”); and a mixer (SILFVAST Fig. 3 Unit 308; Par 38 – “End node 308 serves a front of house mix operator as well as the audience to which he delivers the main “house mix” via loudspeakers 338 and 340. In the illustrated example, the node includes large mixer control panel 342 and loudspeakers 338, 340.”), 
wherein the terminal comprises: 
a receptor configured to receive a backtalk input instruction from a performer (SILFVAST Fig. 10 – “Selected Mix: Sam IEM ….  Sam: Vocal guitar; Bob: Vocal, Kick, Drum Mix; Tina: Vocal; Pat: Bass Vocal”; Par 77 – “FIG. 10 is an illustration of a UI screen for controlling mixes in a DSSN mixer system. In this example, mix control panel 1002 appears after the user selects a mix from panel 808 in the home screen (FIG. 8).  … Mute button 1012 allows the user to mute or unmute the mix output. The mix control screen may include other mixing parameters such as panning or individual solo and mute controls for each source (not shown).”; In other words, a user (e.g., Bob) can mute/unmute/solo the vocal of Bob for the Sam IEM mix. As a result, Sam can or cannot hear Bob’s vocal in his in-ear monitors (IEM).; Par 36 – “As illustrated in FIG. 3, an end node serving a performer, such as end node 302 serving User A. includes an audio capture device, such as microphone 320 connected via pathway 322 via an audio input module (not shown) to end node 302. The end node performs input processing at input processing module 324, and passes the processed signal (A’) to local mixer 326 and network interface 328. … End node 302 may include monitor control panel 336 for providing a user interface to User A, from which control commands are passed to one or more of the processing modules in end node 302 or transmitted over network 310 via network interface 328 to control functions within other end nodes as needed, depending on the application at hand.”; Par 38 – “End node 308 serves a front of house mix operator as well as the audience to which he delivers the main “house mix” via loudspeakers 338 and 340. In the illustrated example, the node includes large mixer control panel 342 and loudspeakers 338, 340. Talkback microphone 314 delivers audio source signal F into the system, allowing the front-of-house mix operator to relay verbal information into the headphones of Users A, B, and C via F′ while hearing his own voice with optimally low latency in loudspeakers if he so chooses (not shown). It would also be common for a front-of-house mix operator to have a separate “cue mix” output (not shown), typically feeding headphones, that he can use to audition different mixes, hear the talkback communications among users, or monitor other signals that are not fed to audience loudspeakers. Aside from the nature of their respective users, each of end nodes 302, 304, 306, and 308 include fundamentally the same basic capabilities. Thus, a common end node architecture is capable of supporting both on-stage performers and the “house mix” in a live concert application.”); and 
a microphone configured to obtain voice information from the performer (SILFVAST Par 36 – “As illustrated in FIG. 3, an end node serving a performer, such as end node 302 serving User A. includes an audio capture device, such as microphone 320 connected via pathway 322 via an audio input module (not shown) to end node 302. The end node performs input processing at input processing module 324, and passes the processed signal (A’) to local mixer 326 and network interface 328”); and 
wherein the mixer comprises: 
a monitor bus configured to send an audio signal for a monitor (SILFVAST Par 50 – “The embodiment illustrated in FIG. 4 includes two channel strips 412, 414 for each input channel. The digitized audio signals are fed to each of the strips in parallel. The first strip is primarily used to support a front-of-house mixing workflow, while the second strip is used to support a separate monitor mixing workflow, Tice front-of-house version is fed to network access module 416, and is made available on the network (e.g., FIG. 3, 308), that connects the various components that comprise the mixing system. in some embodiments, the output of the monitor channel strip is also made available on the network (not shown in FIG. 4).”), and 
a signal processor (SILFVAST Fig. 3) configured to output, in a case where the backtalk input instruction has been received by the terminal (SILFVAST Fig. 10 – “Selected Mix: Sam IEM ….  Sam: Vocal guitar; Bob: Vocal, Kick, Drum Mix; Tina: Vocal; Pat: Bass Vocal”; Par 77 – “FIG. 10 is an illustration of a UI screen for controlling mixes in a DSSN mixer system. In this example, mix control panel 1002 appears after the user selects a mix from panel 808 in the home screen (FIG. 8).  … Mute button 1012 allows the user to mute or unmute the mix output. The mix control screen may include other mixing parameters such as panning or individual solo and mute controls for each source (not shown).”; In other words, a user (e.g., Bob) can mute/unmute/solo the vocal of Bob for the Sam IEM mix. As a result, Sam can or cannot hear Bob’s vocal in his in-ear monitors (IEM).), a backtalk signal corresponding to the voice information obtained by the microphone to the monitor bus (SILFVAST Par 38 – “End node 308 serves a front of house mix operator as well as the audience to which he delivers the main “house mix” via loudspeakers 338 and 340. In the illustrated example, the node includes large mixer control panel 342 and loudspeakers 338, 340. Talkback microphone 314 delivers audio source signal F into the system, allowing the front-of-house mix operator to relay verbal information into the headphones of Users A, B, and C via F′ while hearing his own voice with optimally low latency in loudspeakers if he so chooses (not shown). It would also be common for a front-of-house mix operator to have a separate “cue mix” output (not shown), typically feeding headphones, that he can use to audition different mixes, hear the talkback communications among users, or monitor other signals that are not fed to audience loudspeakers. Aside from the nature of their respective users, each of end nodes 302, 304, 306, and 308 include fundamentally the same basic capabilities. Thus, a common end node architecture is capable of supporting both on-stage performers and the “house mix” in a live concert application. Also illustrated is separate mobile controller 346, connected to the network via wireless link 348, enabling control commands to be entered using a mobile device that does not need to include audio processing capability.”).

REGARDING CLAIM 10, SILFVAST discloses the audio signal processing system according to claim 9, wherein the terminal further comprises: 
a display (SILFVAST Figs. 8-9; Par 74 – “FIGS. 8, 9, and 10 illustrate an example of a user interface (UI) implemented on a touch screen to provide control over a DSSN mixer system comprising multiple end nodes. The user interface may run on a screen attached to any DSSN end node, or on a computer or mobile device connected directly to the network via a wired or wireless link”); and 
a controller configured to cause the display to display a setting screen for receiving a volume setting of an audio signal to be outputted from the mixer (SILFVAST Fig. 10; Par 77 – “FIG. 10 is an illustration of a UI screen for controlling mixes in a DSSN mixer system. In this example, mix control panel 1002 appears after the user selects a mix from panel 808 in the home screen (FIG. 8). From the mix control panel, the user can make relative volume adjustments for all the sources in the selected mix using “touch sliders” 1004.”), wherein the controller is further configured to cause the display to display a button for receiving the backtalk input instruction on the setting screen (SILFVAST Fig. 10 – “Selected Mix: Sam IEM ….  Sam: Vocal guitar; Bob: Vocal, Kick, Drum Mix; Tina: Vocal; Pat: Bass Vocal”; Par 77 – “FIG. 10 is an illustration of a UI screen for controlling mixes in a DSSN mixer system. In this example, mix control panel 1002 appears after the user selects a mix from panel 808 in the home screen (FIG. 8).  … Mute button 1012 allows the user to mute or unmute the mix output. The mix control screen may include other mixing parameters such as panning or individual solo and mute controls for each source (not shown).”; In other words, a user (e.g., Bob) can mute/unmute/solo the vocal of Bob for the Sam IEM mix. As a result, Sam can or cannot hear Bob’s vocal in his in-ear monitors (IEM).; Par 38 – “End node 308 serves a front of house mix operator as well as the audience to which he delivers the main “house mix” via loudspeakers 338 and 340. In the illustrated example, the node includes large mixer control panel 342 and loudspeakers 338, 340. Talkback microphone 314 delivers audio source signal F into the system, allowing the front-of-house mix operator to relay verbal information into the headphones of Users A, B, and C via F′ while hearing his own voice with optimally low latency in loudspeakers if he so chooses (not shown). It would also be common for a front-of-house mix operator to have a separate “cue mix” output (not shown), typically feeding headphones, that he can use to audition different mixes, hear the talkback communications among users, or monitor other signals that are not fed to audience loudspeakers. Aside from the nature of their respective users, each of end nodes 302, 304, 306, and 308 include fundamentally the same basic capabilities. Thus, a common end node architecture is capable of supporting both on-stage performers and the “house mix” in a live concert application.”).

REGARDING CLAIM 11, SILFVAST discloses the audio signal processing system according to claim 10, wherein the terminal further comprises a touch panel (SILFVAST Fig. 3 Units 302, 304, and 336; Figs. 8-10; Par 74 – “FIGS. 8, 9, and 10 illustrate an example of a user interface (UI) implemented on a touch screen to provide control over a DSSN mixer system comprising multiple end nodes. The user interface may run on a screen attached to any DSSN end node, or on a computer or mobile device connected directly to the network via a wired or wireless link.”; Par 36 – “End node 302 may include monitor control panel 336 for providing a user interface to User A, from which control commands are passed to one or more of the processing modules in end node 302 or transmitted over network 310 via network interface 328 to control functions within other end nodes as needed, depending on the application at hand. .. Monitor control panel 336 may be external to the main chassis of end node 302 (as illustrated in FIG. 3), or embedded within the chassis, depending on the form factor and usage model of the particular end node. In some cases this user interface may be implemented on a single touch screen, while in other cases it may be implemented with dedicated knobs, switches, LEDs, character displays, and the like.”); and the receptor is configured to receive the backtalk input instruction by an operation being detected by the touch panel (SILFVAST Fig. 10 – “Selected Mix: Sam IEM ….  Sam: Vocal guitar; Bob: Vocal, Kick, Drum Mix; Tina: Vocal; Pat: Bass Vocal”; Par 77 – “FIG. 10 is an illustration of a UI screen for controlling mixes in a DSSN mixer system. In this example, mix control panel 1002 appears after the user selects a mix from panel 808 in the home screen (FIG. 8).  … Mute button 1012 allows the user to mute or unmute the mix output. The mix control screen may include other mixing parameters such as panning or individual solo and mute controls for each source (not shown).”; In other words, a user (e.g., Bob) can mute/unmute/solo the vocal of Bob for the Sam IEM mix. As a result, Sam can or cannot hear Bob’s vocal in his in-ear monitors (IEM).;).

REGARDING CLAIM 12, SILFVAST discloses the audio signal processing system according to claim 9, further comprising a talkback microphone (SILFVAST Fig. 3 – “Unit 344”; Par 38 – “In the illustrated example, the node includes large mixer control panel 342 and loudspeakers 338, 340. Talkback microphone 314 delivers audio source signal F into the system, allowing the front-of-house mix operator to relay verbal information into the headphones of Users A, B, and C via F′ while hearing his own voice with optimally low latency in loudspeakers if he so chooses (not shown).”), wherein 
the mixer further comprises a bus different from the monitor bus (SILFVAST Fig. 3 Units 312, 318, 314, 316; Fig. 4 – “N Channels”; Par 35 –“ FIG. 3 provides a high level diagram of illustrative DSSN architecture-based system 300 with six audio sources and seven mix outputs spread across four end nodes. End nodes 302, 304, 306, and 308 are each connected to network 310 via wired or wireless links 312, 314, 316, and 318 respectively. DSSN mixer end nodes and any end nodes connected to the network communicate directly with each other over network 310, obviating the need for a central, intermediary or master, device to manage and/or direct communications among the different devices.”; Par 36 – “At local mixer 326, the processed signal from User A may be mixed with input-processed audio signal inputs from other end nodes (B’, C’, D’, E’, F’) received via network interface 328.”; Par 54 – “In addition to receiving the local source channels, the mixer receives processed channels over the network. These channels may be made available over the network from other end nodes, or from other devices on the network, as described below.”; Par 55 – “The system allows for a local mix generated on one end node to be monitored remotely, i.e., by a user located at a different end node.”; Par 38 – “Talkback microphone 314 delivers audio source signal F into the system, allowing the front-of-house mix operator to relay verbal information into the headphones of Users A, B, and C via F’ while hearing his own voice with optimally low latency in loudspeakers if he so chooses (not shown). It would also be common for a front-of-house mix operator to have a separate “cue mix” output (not shown), typically feeding headphones, that he can use to audition different mixes, hear the talkback communications among users, or monitor other signals that are not fed to audience loudspeakers.”); and 
the signal processor (SILFVAST Fig. 3) is configured to output a talkback signal according to voice information obtained by the talkback microphone to the bus different from the monitor bus (SILFVAST Par 38 – “Talkback microphone 314 delivers audio source signal F into the system, allowing the front-of-house mix operator to relay verbal information into the headphones of Users A, B, and C via F′ while hearing his own voice with optimally low latency in loudspeakers if he so chooses (not shown). It would also be common for a front-of-house mix operator to have a separate “cue mix” output (not shown), typically feeding headphones, that he can use to audition different mixes, hear the talkback communications among users, or monitor other signals that are not fed to audience loudspeakers. Aside from the nature of their respective users, each of end nodes 302, 304, 306, and 308 include fundamentally the same basic capabilities. Thus, a common end node architecture is capable of supporting both on-stage performers and the “house mix” in a live concert application. Also illustrated is separate mobile controller 346, connected to the network via wireless link 348, enabling control commands to be entered using a mobile device that does not need to include audio processing capability.”).

REGARDING CLAIM 14, SILFVAST discloses the audio signal processing system according to claim 9, wherein the monitor bus is configured to output the backtalk signal to a second terminal connected to the mixer (SILFVAST Fig. 8 – “Available Nodes: Bob, Tina, Sam, Pat”; Par 75 – “FIG. 8 illustrates an example of a home screen in the UI. Panel 802 at the top of the screen allows a user to scroll through the various end nodes and select one to be controlled. Once an end node is selected, the user can use panel 804 to select a function he wishes to control.”).

REGARDING CLAIM 15, SILFVAST discloses the audio signal processing system according to claim 9, wherein 
the receptor is further configured to receive specification of an outgoing destination of the backtalk signal (SILFVAST Fig. 8 – “Available Nodes: Bob, Tina, Sam, Pat; … Mixes IEM, Wedge, Record”; Fig. 10 – “Selected Mix: Sam IEM”; Par 77 – “FIG. 10 is an illustration of a UI screen for controlling mixes in a DSSN mixer system. In this example, mix control panel 1002 appears after the user selects a mix from panel 808 in the home screen (FIG. 8). From the mix control panel, the user can make relative volume adjustments for all the sources in the selected mix using “touch sliders” 1004. Scroll buttons 1006 and 1008 allow a user to access a large number of sources as needed. Touch button 1010 provides access to signal processing functions available output channel assigned to the selected mix, such as EQ, dynamics, and the like. Mute button 1012 allows the user to mute or unmute the mix output. The mix control screen may include other mixing parameters such as panning or individual solo and mute controls for each source (not shown).”); and 
the signal processor is further configured to output the backtalk signal to the specified outgoing destination (SILFVAST Fig. 10 – “Selected Mix: Sam IEM ….  Sam: Vocal guitar; Bob: Vocal, Kick, Drum Mix; Tina: Vocal; Pat: Bass Vocal”; Par 77 – “FIG. 10 is an illustration of a UI screen for controlling mixes in a DSSN mixer system. In this example, mix control panel 1002 appears after the user selects a mix from panel 808 in the home screen (FIG. 8).  … Mute button 1012 allows the user to mute or unmute the mix output. The mix control screen may include other mixing parameters such as panning or individual solo and mute controls for each source (not shown).”; In other words, a user (e.g., Bob) can mute/unmute/solo the vocal of Bob for the Sam IEM mix. As a result, Sam can or cannot hear Bob’s vocal in his in-ear monitors (IEM).; Par 36 – “The end node performs input processing at input processing module 324, and passes the processed signal (A’) to local mixer 326 and network interface 328. … End node 302 may include monitor control panel 336 for providing a user interface to User A, from which control commands are passed to one or more of the processing modules in end node 302 or transmitted over network 310 via network interface 328 to control functions within other end nodes as needed, depending on the application at hand.”; Par 38 – “In the illustrated example, the node includes large mixer control panel 342 and loudspeakers 338, 340. Talkback microphone 314 delivers audio source signal F into the system, allowing the front-of-house mix operator to relay verbal information into the headphones of Users A, B, and C via F′ while hearing his own voice with optimally low latency in loudspeakers if he so chooses (not shown). It would also be common for a front-of-house mix operator to have a separate “cue mix” output (not shown), typically feeding headphones, that he can use to audition different mixes, hear the talkback communications among users, or monitor other signals that are not fed to audience loudspeakers. Aside from the nature of their respective users, each of end nodes 302, 304, 306, and 308 include fundamentally the same basic capabilities. Thus, a common end node architecture is capable of supporting both on-stage performers and the “house mix” in a live concert application.”).

REGARDING CLAIM 16, SILFVAST discloses the audio signal processing system according to claim 15, wherein the terminal is configured to display information indicating the specified outgoing destination of the backtalk signal (SILFVAST Fig. 10 – “Selected Mix: Sam IEM”; Par 77 – “Touch button 1010 provides access to signal processing functions available output channel assigned to the selected mix, such as EQ, dynamics, and the like. Mute button 1012 allows the user to mute or unmute the mix output. The mix control screen may include other mixing parameters such as panning or individual solo and mute controls for each source (not shown).”).

REGARDING CLAIM 17, SILFVAST discloses a non-transitory computer readable storage medium storing computer-executable instructions, which when executed by a computer, cause the computer to perform an audio signal processing method comprising: 
causing a terminal (SILFVAST Fig. 3 Units 302, 304, and 336; Par 36 – “End node 302 may include monitor control panel 336 for providing a user interface to User A, from which control commands are passed to one or more of the processing modules in end node 302 or transmitted over network 310 via network interface 328 to control functions within other end nodes as needed, depending on the application at hand. .. Monitor control panel 336 may be external to the main chassis of end node 302 (as illustrated in FIG. 3), or embedded within the chassis, depending on the form factor and usage model of the particular end node. In some cases this user interface may be implemented on a single touch screen, while in other cases it may be implemented with dedicated knobs, switches, LEDs, character displays, and the like.”) to receive a backtalk input instruction from a performer (SILFVAST Fig. 10 – “Selected Mix: Sam IEM ….  Sam: Vocal guitar; Bob: Vocal, Kick, Drum Mix; Tina: Vocal; Pat: Bass Vocal”; Par 77 – “FIG. 10 is an illustration of a UI screen for controlling mixes in a DSSN mixer system. In this example, mix control panel 1002 appears after the user selects a mix from panel 808 in the home screen (FIG. 8).  … Mute button 1012 allows the user to mute or unmute the mix output. The mix control screen may include other mixing parameters such as panning or individual solo and mute controls for each source (not shown).”; In other words, a user (e.g., Bob) can mute/unmute/solo the vocal of Bob for the Sam IEM mix. As a result, Sam can or cannot hear Bob’s vocal in his in-ear monitors (IEM).; Par 36 – “As illustrated in FIG. 3, an end node serving a performer, such as end node 302 serving User A. includes an audio capture device, such as microphone 320 connected via pathway 322 via an audio input module (not shown) to end node 302. The end node performs input processing at input processing module 324, and passes the processed signal (A’) to local mixer 326 and network interface 328. … End node 302 may include monitor control panel 336 for providing a user interface to User A, from which control commands are passed to one or more of the processing modules in end node 302 or transmitted over network 310 via network interface 328 to control functions within other end nodes as needed, depending on the application at hand.”; Par 38 – “End node 308 serves a front of house mix operator as well as the audience to which he delivers the main “house mix” via loudspeakers 338 and 340. In the illustrated example, the node includes large mixer control panel 342 and loudspeakers 338, 340. Talkback microphone 314 delivers audio source signal F into the system, allowing the front-of-house mix operator to relay verbal information into the headphones of Users A, B, and C via F′ while hearing his own voice with optimally low latency in loudspeakers if he so chooses (not shown). It would also be common for a front-of-house mix operator to have a separate “cue mix” output (not shown), typically feeding headphones, that he can use to audition different mixes, hear the talkback communications among users, or monitor other signals that are not fed to audience loudspeakers. Aside from the nature of their respective users, each of end nodes 302, 304, 306, and 308 include fundamentally the same basic capabilities. Thus, a common end node architecture is capable of supporting both on-stage performers and the “house mix” in a live concert application.”); 
causing the terminal to obtain voice information from the performer by using a microphone of the terminal (SILFVAST Par 36 – “As illustrated in FIG. 3, an end node serving a performer, such as end node 302 serving User A. includes an audio capture device, such as microphone 320 connected via pathway 322 via an audio input module (not shown) to end node 302. The end node performs input processing at input processing module 324, and passes the processed signal (A’) to local mixer 326 and network interface 328”); and 
causing a mixer (SILFVAST Fig. 3 Unit 308; Par 38 – “End node 308 serves a front of house mix operator as well as the audience to which he delivers the main “house mix” via loudspeakers 338 and 340. In the illustrated example, the node includes large mixer control panel 342 and loudspeakers 338, 340.”) to output a backtalk signal corresponding to the voice information obtained by the microphone of the terminal (SILFVAST Fig. 10 – “Selected Mix: Sam IEM ….  Sam: Vocal guitar; Bob: Vocal, Kick, Drum Mix; Tina: Vocal; Pat: Bass Vocal”; Par 77 – “FIG. 10 is an illustration of a UI screen for controlling mixes in a DSSN mixer system. In this example, mix control panel 1002 appears after the user selects a mix from panel 808 in the home screen (FIG. 8).  … Mute button 1012 allows the user to mute or unmute the mix output. The mix control screen may include other mixing parameters such as panning or individual solo and mute controls for each source (not shown).”; In other words, a user (e.g., Bob) can mute/unmute/solo the vocal of Bob for the Sam IEM mix. As a result, Sam can or cannot hear Bob’s vocal in his in-ear monitors (IEM).), to a monitor bus of the mixer (SILFVAST Par 50 – “The embodiment illustrated in FIG. 4 includes two channel strips 412, 414 for each input channel. The digitized audio signals are fed to each of the strips in parallel. The first strip is primarily used to support a front-of-house mixing workflow, while the second strip is used to support a separate monitor mixing workflow, Tice front-of-house version is fed to network access module 416, and is made available on the network (e.g., FIG. 3, 308), that connects the various components that comprise the mixing system. in some embodiments, the output of the monitor channel strip is also made available on the network (not shown in FIG. 4).”), in a case where the backtalk input instruction has been received by the terminal (SILFVAST Par 38 – “End node 308 serves a front of house mix operator as well as the audience to which he delivers the main “house mix” via loudspeakers 338 and 340. In the illustrated example, the node includes large mixer control panel 342 and loudspeakers 338, 340. Talkback microphone 314 delivers audio source signal F into the system, allowing the front-of-house mix operator to relay verbal information into the headphones of Users A, B, and C via F′ while hearing his own voice with optimally low latency in loudspeakers if he so chooses (not shown). It would also be common for a front-of-house mix operator to have a separate “cue mix” output (not shown), typically feeding headphones, that he can use to audition different mixes, hear the talkback communications among users, or monitor other signals that are not fed to audience loudspeakers. Aside from the nature of their respective users, each of end nodes 302, 304, 306, and 308 include fundamentally the same basic capabilities. Thus, a common end node architecture is capable of supporting both on-stage performers and the “house mix” in a live concert application. Also illustrated is separate mobile controller 346, connected to the network via wireless link 348, enabling control commands to be entered using a mobile device that does not need to include audio processing capability.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over SILFVAST (US 2014/0064519 A1), and further in view of ASIO (US 2008/0226099 A1).

REGARDING CLAIM 5, SILFVAST discloses the audio signal processing method according to claim 4, further comprising 
[reducing a level of an audio signal other than the backtalk signal] when outputting the backtalk signal to the monitor bus (SILFVAST Fig. 10 – “Selected Mix: Sam IEM ….  Sam: Vocal guitar; Bob: Vocal, Kick, Drum Mix; Tina: Vocal; Pat: Bass Vocal”; Par 77 – “FIG. 10 is an illustration of a UI screen for controlling mixes in a DSSN mixer system. In this example, mix control panel 1002 appears after the user selects a mix from panel 808 in the home screen (FIG. 8).  … Mute button 1012 allows the user to mute or unmute the mix output. The mix control screen may include other mixing parameters such as panning or individual solo and mute controls for each source (not shown).”).
Regarding the [square-bracketed] limitations, one of the ordinary skill in the art would recognize that solo-ing a channel is to mute other channels and output the selected solo channels only. For example, a user (e.g., Bob) can mute/unmute/solo the vocal of Bob for the Sam IEM mix. As a result, Sam can or cannot hear Bob’s vocal in his in-ear monitors (IEM). In a case the vocal of Bob is “solo”-ed for the Sam’s in-ear monitors, all other channels are muted.
Although, SILFVAST implicitly teach the [square-bracketed] limitations, for the clarity of the rejections, the Examiner provides ASIO.

ASIO explicitly discloses the [square-bracketed] limitations.  ASIO discloses a method/system for mixing audio signals, [reducing a level of an audio signal other than the backtalk signal] when outputting the backtalk signal to the monitor bus (ASIO Figs. 3 and 6; Par 60 – “Monitoring circuit 37 is a circuit for outputting confirming (monitoring) signals to a monitoring output section 38. Normally (i.e., when the CUE is OFF), the monitoring circuit 37 outputs the audio signals from the output circuit 36 to the monitoring output section 38. When the user designates the audio signal of a particular channel as an object of CUE (i.e., when the CUE is ON), the monitoring circuit 37 outputs the audio signal of the particular channel (i.e., CUE signal) to the monitoring output section 38.”; Par 85 – “Each of the monaural channel strips 70 and stereo output channel strips 71 includes: the electric fader 9 (see FIG. 1) for adjusting a sound volume, a CUE switch 81 for giving a CUE (CUE-ON) instruction to send an audio signal of the channel; …”; In other words when the cue (which is similar to the “solo” of SILFVAST) is selected for a channel, the monitoring circuit 37 outputs the audio signal of the particular channel, instead of outputting all other signals (i.e., when the CUE is OFF).  Thus, when the CUE is ON for a particular channel, it reduces a level of an audio signal other than the backtalk signal.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of SILFVAST to include reducing a level of an audio signal other than the backtalk signal, as taught by ASIO.
One of ordinary skill would have been motivated to include reducing a level of an audio signal other than the backtalk signal, in order to allow a user to easily monitor channels of interest.

REGARDING CLAIM 13, SILFVAST discloses the audio signal processing system according to claim 12, wherein the signal processor, when outputting the backtalk signal to the monitor bus, is configured to [reduce a level of an audio signal other than the backtalk signal] (SILFVAST Fig. 10 – “Selected Mix: Sam IEM ….  Sam: Vocal guitar; Bob: Vocal, Kick, Drum Mix; Tina: Vocal; Pat: Bass Vocal”; Par 77 – “FIG. 10 is an illustration of a UI screen for controlling mixes in a DSSN mixer system. In this example, mix control panel 1002 appears after the user selects a mix from panel 808 in the home screen (FIG. 8).  … Mute button 1012 allows the user to mute or unmute the mix output. The mix control screen may include other mixing parameters such as panning or individual solo and mute controls for each source (not shown).”).
Regarding the [square-bracketed] limitations, one of the ordinary skill in the art would recognize that solo-ing a channel is to mute other channels and output the selected solo channels only. For example, a user (e.g., Bob) can mute/unmute/solo the vocal of Bob for the Sam IEM mix. As a result, Sam can or cannot hear Bob’s vocal in his in-ear monitors (IEM). In a case the vocal of Bob is “solo”-ed for the Sam’s in-ear monitors, all other channels are muted.
Although, SILFVAST implicitly teach the [square-bracketed] limitations, for the clarity of the rejections, the Examiner provides ASIO.
ASIO explicitly discloses the [square-bracketed] limitations.  ASIO discloses a method/system for mixing audio signals, wherein the signal processor, when outputting the backtalk signal to the monitor bus, is configured to [reduce a level of an audio signal other than the backtalk signal] (ASIO Figs. 3 and 6; Par 60 – “Monitoring circuit 37 is a circuit for outputting confirming (monitoring) signals to a monitoring output section 38. Normally (i.e., when the CUE is OFF), the monitoring circuit 37 outputs the audio signals from the output circuit 36 to the monitoring output section 38. When the user designates the audio signal of a particular channel as an object of CUE (i.e., when the CUE is ON), the monitoring circuit 37 outputs the audio signal of the particular channel (i.e., CUE signal) to the monitoring output section 38.”; Par 85 – “Each of the monaural channel strips 70 and stereo output channel strips 71 includes: the electric fader 9 (see FIG. 1) for adjusting a sound volume, a CUE switch 81 for giving a CUE (CUE-ON) instruction to send an audio signal of the channel; …”; In other words when the cue (which is similar to the “solo” of SILFVAST) is selected for a channel, the monitoring circuit 37 outputs the audio signal of the particular channel, instead of outputting all other signals (i.e., when the CUE is OFF).  Thus, when the CUE is ON for a particular channel, it reduces a level of an audio signal other than the backtalk signal.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of SILFVAST to include reducing a level of an audio signal other than the backtalk signal, as taught by ASIO.
One of ordinary skill would have been motivated to include reducing a level of an audio signal other than the backtalk signal, in order to allow a user to easily monitor channels of interest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655